Citation Nr: 0825224	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-41 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for migraines. 

2.   Entitlement to an initial rating in excess of 20 percent 
for carpal tunnel syndrome (CTS) of the left wrist. 

3.  Entitlement to an initial rating in excess of 10 percent 
for CTS of the right wrist.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985 and from November 1986 to November 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO awarded service connection 
for migraine headaches and assigned a noncompensable 
disability rating, effective December 1, 2003; awarded 
service connection for CTS of the left wrist and assigned a 
10 percent disability rating, effective December 1, 2003; and 
awarded service connection for CTS of the right wrist and 
assigned a 10 percent disability rating, effective December 
1, 2003.

A review of the record reveals that, in a November 2004 
rating action, the RO increased the veteran's noncompensable 
rating for migraine headaches from 0 to 30 percent, effective 
December 1, 2003.  Additionally, in a November 2007 rating 
action, the RO increased the veteran's disability rating for 
migraine headaches from 30 to 50 percent, effective December 
1, 2003, and increased the veteran's disability rating for 
CTS of the left wrist from 10 to 20 percent, effective 
December 1, 2003. 

The record indicates that rating decisions in March 2004 and 
November 2004 denied the veteran's claims for service 
connection for gastroesophegeal reflux disease (GERD), pain 
and numbness in both arms, and dry skin.  The veteran filed a 
notice of disagreement regarding these claims in April 2004.  
A statement of the case was issued in November 2004.  
However, the record does not reflect that the veteran has 
filed a substantive appeal as to these issues in response to 
the November 2004 statement of the case.    

In an April 2007 statement, the veteran raised a claim for 
service connection for sleep apnea.  In a September 2007 
statement, the veteran raised claims for service connection 
for post traumatic stress disorder (PTSD) and scars, 
including scars on both of his hands from CTS surgery and a 
scar on his right arm from ulnar nerve transposition surgery.  
These matters are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The 50 percent rating currently in effect for the 
veteran's migraine headaches is the maximum schedular rating 
for migraine headaches.

2.  The veteran's migraine headaches do not present an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render application of the 
regular schedular standards impractical.

3.  The veteran is right-hand dominant; therefore, his right 
forearm is his major extremity and his left forearm is his 
minor extremity.

4.  The objective medical evidence shows normal strength, 
tone, reflexes, and sensation, as well as no atrophy or 
paralysis of the left upper extremity.

5.  The objective medical evidence shows normal strength, 
tone, reflexes, and sensation, as well as no atrophy or 
paralysis of the right upper extremity.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 50 percent for migraine headaches. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100 (2007).

2.  Referral for consideration of an extra-schedular rating 
for service-connected migraine headaches is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (2007).

3.  The criteria for a disability rating in excess of 20 
percent for CTS of the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.69, 4.124a, DC 8515 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for CTS of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.69, 4.124a, DC 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
migraine headaches, CTS of the left wrist, and CTS of the 
right wrist.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in December 2003, before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private and VA treatment records, and provided him 
with a VA examination.  Therefore, the duty to assist has 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claims.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Because VA's duties to notify and assist have 
been met, there is no prejudice to the veteran in 
adjudicating this appeal.

II.  Higher Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

A.  Migraine Headaches

Under 38 C.F.R. § 4.124a DC 8100, which rates migraine 
headaches based on the frequency of prostrating attacks, the 
maximum rating for service-connected migraine headaches is 50 
percent.  A 50 percent rating is assigned under DC 8100 for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a DC 8100 (2007).  

The veteran was initially granted service connection for 
migraine headaches in a March 2004 rating decision and was 
assigned a noncompensable disability rating, effective 
December 1, 2003, the date his claim was received.  Based on 
the veteran's complaints of having headaches four to five 
times weekly, less than half of which were prostrating, that 
lasted from five to six hours to two days, as well as the 
July 2007 VA examiner's report that the veteran's migraine 
headaches had caused increased absenteeism from work, 
including two weeks of missed work within the past year, the 
RO increased his initial disability rating to 50 percent in a 
November 2007 rating decision.  Thus, the veteran's migraine 
headaches have already been assigned the maximum schedular 
rating available under DC 8100.  As there is no legal basis 
upon which to award a higher or separate schedular evaluation 
for migraine headaches, that aspect of the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, however, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment may be assigned.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization, which render application of the regular 
schedular standards impractical.  The Board is precluded from 
assigning an extraschedular rating in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact, is obligated to liberally read all 
evidence of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only in cases 
involving exceptional or unusual circumstances.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the RO considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration was 
not warranted.  The Board agrees with this decision and finds 
that there is no showing that the veteran's migraine 
headaches reflect so exceptional or so unusual a disability 
picture as to warrant a higher rating on an extra-schedular 
basis.  While the July 2007 VA examiner reported that the 
veteran's migraine headaches have a significant effect on his 
occupation insofar as he has increased absenteeism, including 
two weeks of lost work within a twelve month period, the 
veteran's current rating under DC 8100 specifically 
contemplates severe economic inadaptability.  As such, he is 
not entitled to a separate rating for interference with his 
occupation under 38 C.F.R. § 3.102.   Further, there is no 
evidence that his migraine headaches are productive of marked 
interference with employment.  

The veteran's migraine headaches have also not required any, 
let alone, frequent periods of hospitalization and have not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, no increase is available to the veteran and his 
claim for a rating in excess of 50 percent for migraine 
headaches is denied.  With regard to the veteran's claim for 
a higher schedular rating, the law, not the facts are 
dispositive, and his claim for a higher schedular rating is 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

B.  History of CTS

The veteran underwent a VA examination in January 2004.  The 
examiner noted that nerve conduction studies from June 2001 
indicated a mild abnormality on the left side and reported 
that the veteran was right-handed.  The veteran complained of 
continued numbness and pain in his hand, but had normal grip.  
The examiner diagnosed the veteran with bilateral CTS, worse 
on the right than the left, with minimal functional loss, and 
reported that the veteran's condition was mostly sensory.  

During a May 2005 VA plastic surgery consultation, the 
veteran reported bilateral upper extremity pain and 
parathesis.  The doctor noted a past surgical history 
significant for right upper extremity ulnar nerve 
transposition and open carpal tunnel release.  The doctor 
reported that nerve conduction velocity studies suggested 
bilateral median neuropathy and bilateral ulnar neuropathy, 
although physical examination revealed no evidence of 
Tinel's, Phalen's, thenar, or first dorsal inerosseous 
wasting on either side.  Later that month, a VA doctor 
diagnosed him with CTS and recommended conservative 
management.  In May 2005, the veteran also sought a 
consultation to evaluate surgical options for severe CTS and 
ulnar neuropathy, reporting persistent symptoms in both hands 
in spite of conservative management.   

In June 2006, the veteran sought VA treatment for bilateral 
carpal tunnel and ulnar neuropathy.  The doctor noted that 
the veteran had 5 out of 5 strength bilaterally in his upper 
extremities, except for a weak abductor pollicis brevis 
bilaterally (weaker on the left than the right) and "mild hi 
weakness" 4+ out of 5 on the left side.  There were no 
abnormal movements, and sensation was normal to light touch, 
pinprick, vibration, and proprioception.  The doctor 
diagnosed neuropathy and recommended continuation of 
conservative management.  Later that month, the veteran was 
treated for bilateral CTS, worse on the left, reporting pain 
and numbness through the arm and hand.  He reported that pain 
was worse when gripping things.  The doctor noted negative 
Tinel's and Phalen's sign, 2+ radial pulses, fully intact 
sensation and motor, and no thenar or hyperthenar waste.  The 
doctor reported that the veteran had previous operative 
intervention on the right side without a great deal of 
success, and diagnosed severe bilateral CTS and bilateral 
ulnar neuropathy. 

During treatment in August 2006, the veteran reported that 
non-steroidal anti-inflammatory drugs were helping some with 
his CTS pain.  The doctor diagnosed the veteran with CTS and 
recommended conservative management.   

During April 2007 treatment, the veteran reported numbness of 
the left hand due to CTS, stating that he had difficulty with 
day to day activities due to pain.  The doctor reported that 
the veteran had a positive Tinel's sign on the left hand.  
The doctor diagnosed CTS and recommended conservative 
management, to include use of a splint.  

The veteran underwent a second VA examination in July 2007, 
when he reported CTS since 1995, with a chronic and gradual 
onset that caused numbness in his fingers that had gradually 
worsened.  The veteran also reported undergoing ulnar nerve 
release of the right elbow in 1999, as well as CTS surgery in 
2000, both of which he felt were ineffective.  The 
examination revealed that the veteran had greater weakness 
and pain in the left hand, wrist, and forearm; peripheral 
nerve symptoms of weakness, stiffness, numbness, pain, and 
impaired coordination; parasthesias symptoms of numbness and 
tingling in both of his forearms, wrists, and hands; and 
incoordination that caused him to drop things from both 
hands.  

Sensory examination of both upper and lower arms revealed 
normal vibration, normal light touch, normal position sense, 
and pain decreasing to the forearm.  Peripheral nerve testing 
showed a left and right bicep reflex of 2+, left and right 
tricep reflex of 3+, and a brachioradialis reflex of 2+.  
There was no muscle atrophy, abnormal muscle tone or bulk, or 
effect on function.  Examination of the left hand revealed 
muscle strength of 4 with a handgrip of 25 kg with good 
effort. Examination of the right hand revealed muscle 
strength of 4 with a handgrip of 21 kg with good effort.  The 
examiner noted that the veteran's ulnar nerves were affected 
and diagnosed ulnar neuritis and bilateral carpal tunnel 
syndrome, which caused nerve dysfunction with neuritis and 
neuralgia, but no paralysis.  The examiner reported a 
significant effect on occupation due to decreased manual 
dexterity, problems lifting and carrying, decreased strength, 
and upper extremity pain, as well as a moderate impact on 
chores, exercise, and sports, but no impact on shopping, 
feeding, bathing, dressing, toileting, or grooming.

B.  Higher Ratings for CTS

The veteran was initially granted service connection for 
bilateral CTS in a March 2004 rating decision and was 
assigned a separate 10 percent disability rating for each 
wrist, effective December 1, 2003, pursuant to 38 C.F.R. § 
4.124, DC 8515.  The veteran disagreed with these assignments 
and contended that a rating in excess of 10 percent for each 
wrist was warranted.  In a November 2007 rating decision, the 
veteran's initial disability rating for the left wrist was 
increased to 20 percent, and the 10 percent disability rating 
for the right wrist was confirmed and continued.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).  Here, as the 
medical evidence shows that the veteran is right-hand 
dominant, his right forearm is his major extremity and his 
left forearm is his minor extremity.

For the dominant or major hand, DC 8515 provides a 10 percent 
rating for mild incomplete paralysis of the median nerve, 
whereas moderate incomplete paralysis of the median nerve 
warrants a 30 percent evaluation, and severe incomplete 
paralysis of the median nerve warrants a 50 percent 
evaluation.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, and the index and middle finger 
remain extended; cannot flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; flexion of the wrist weakened; pain with 
trophic disturbances warrants a 70 percent evaluation.  38 
C.F.R. § 4.124a, DC 8515.

For the minor hand, DC 8515 provides a 20 percent disability 
rating for moderate incomplete paralysis of the median nerve 
of the minor hand; and a 40 percent disability rating for 
severe incomplete paralysis of the median nerve of the minor 
hand.  A 60 percent disability rating is provided for 
complete paralysis of the hand with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515 (2007).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis, i.e., no more 
than 40 percent.  

Based on a thorough review of the record, the Board finds 
that the veteran's CTS of the left wrist does not warrant an 
evaluation in excess of 20 percent under DC 8515, which 
contemplates moderate incomplete paralysis of the median 
nerve.  Further, his CTS of the right wrist does not warrant 
an evaluation in excess of 10 percent, which contemplates 
mild incomplete paralysis of the median nerve.  In reaching 
this conclusion, the Board notes that there is no evidence of 
organic changes in either wrist or forearm, such as muscle 
atrophy or paralysis; rather, at the veteran's July 2007 
examination, the doctor specifically noted that there was no 
muscle atrophy, abnormal muscle tone or bulk, or paralysis.  
Additionally, the examiner stated that the veteran's CTS had 
only a moderate impact on his ability to do chores, exercise, 
and sports, and no impact on his ability to do shopping, 
feeding, bathing, dressing, toileting, and grooming.  While 
the April 2007 examiner reported decreased manual dexterity, 
problems lifting and carrying, and decreased strength, VA 
doctors have reported that the veteran has 5 out of 5 
strength bilaterally in his upper extremities, except for 
some mild weakness on the left side, minimal functional loss, 
and mostly sensory CTS (referring to numbness and tingling).  
Although the veteran does have bilateral nerve dysfunction 
and neuralgia, mildly abnormal nerve conduction in his left 
wrist, and has reported numbness and tingling, his grip, 
motor function, and sensation have been normal, and there is 
no abnormal movement of either wrist.  As such, the evidence 
fails to show more than moderate incomplete paralysis in the 
left wrist or mild paralysis in the right wrist.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).


ORDER

An increased rating for migraine headaches is denied.  

An increased rating for CTS of the left wrist is denied.

An increased rating for CTS of the right wrist is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


